PER CURIAM.
The Township of Lawrence appeals from a judgment entered in the New Jersey Tax Court reducing defendant’s local property tax assessments for the tax years 1982 through 1985. In a comprehensive opinion reported at 8 N.J. Tax 473 (Tax Ct.1986), Judge Andrew detailed the facts surrounding the tax assessments levied on J.C. Penney’s large retail store and automotive center located on a 14.892 acre parcel in the Quaker Bridge Mall in Lawrence Township.
The Township contends that the evidence produced was insufficient to overcome the presumption in favor of the tax assessment made by its assessor and alternatively, in any event, such evidence was insufficient to support a determination that the assessment should be reduced.
*636We have carefully reviewed the evidence presented and the findings and conclusions set forth by Judge Andrew in his reported opinion and conclude that there was substantial credible evidence produced to support his decision. Southbridge Park, Inc. v. Borough of Fort Lee, 201 N.J.Super. 91, 94, 492 A.2d 1026 (App.Div.1985). Accordingly, we affirm the result reached in this case, but caution that we do so only because of the unique set of facts presented in this case. Cf. Glen Wall Associates v. Wall Tp., 99 N.J. 265, 491 A.2d 1247 (1985).
Affirmed.